
	

115 S3315 IS: Predation Reduction of Salmon Act
U.S. Senate
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3315
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2018
			Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To allow for the taking of pinnipeds on the Columbia River and its tributaries to protect
			 endangered and threatened species of salmon and other nonlisted fish
			 species.
	
	
		1.Short title
 This Act may be cited as the Predation Reduction of Salmon Act.
 2.Sense of CongressIt is the sense of Congress that— (1)prevention of predation by sea lions, recovery of salmonid stocks listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and prevention of the future listings of fish stocks in the Columbia River under such Act are vital priorities; and
 (2)the Federal Government should continue to fund lethal and nonlethal removal of sea lions as well as measures for preventing such predation.
			3.Taking of sea lions on the Columbia River and its tributaries to protect endangered and threatened
 species of salmon and other nonlisted fish speciesSection 120(f) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1389(f)) is amended to read as follows:
			
				(f)Temporary marine mammal removal authority on the waters of the columbia river and its tributaries
 (1)Removal authorityNotwithstanding any other provision of this Act, the Secretary may issue a permit to an eligible entity to authorize the intentional lethal taking on the waters of the Columbia River and its tributaries of individually identifiable sea lions that are part of a population or stock that is not categorized under this Act as depleted or strategic for the purpose of protecting—
 (A)species of salmon, steelhead, or eulachon that are listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (B)species of lamprey or sturgeon that are not listed as endangered or threatened under such Act but are listed as a species of concern.
						(2)Permit process
 (A)In generalAn eligible entity may apply to the Secretary for a permit under this subsection. (B)Deadline for consideration of applicationThe timelines and procedures described in subsection (c) shall apply to applications for permits under this subsection in the same manner such timelines apply to applications under subsection (b).
 (C)CoordinationThe Secretary shall establish procedures for coordination among eligible entities, including issuance of permits and permit requirements, application procedures and timelines, geographic and species-specific considerations, and monitoring and periodic review.
 (D)Duration of permitA permit under this subsection shall be effective for a period of not more than 5 years and may be renewed by the Secretary.
 (E)Coordination with other tribesTo the extent practicable, prior to issuing a permit under this subsection, the Secretary shall consult with all Indian tribes with legal or historic interests in the protection of salmonid species in the area of the Columbia River and its tributaries described in paragraph (8).
 (3)Limitations on annual takingsThe process for determining limitations on annual take of sea lions shall follow the process established under subsection (c), and the cumulative number of sea lions authorized to be taken each year under all permits in effect under this subsection shall not exceed 10 percent of the annual potential biological removal level for sea lions.
					(4)Requirements of takings
 (A)In generalIntentional lethal takings under this subsection shall— (i)be humane within the meaning of such term under section 3(4);
 (ii)use capture, handling, transportation, and euthanasia protocols that are based on standards propagated by an Institutional Animal Care and Use Committee;
 (iii)not involve the use of firearms, as defined in section 921(a) of title 18, United States Code, except as a form of secondary euthanasia; and
 (iv)be implemented by agencies or qualified individuals described in subsection (c)(4), or by individuals employed by the eligible entities described in paragraph (6).
 (B)RemainsThe remains of any sea lion taken and euthanized pursuant to this subsection shall, upon request of an Indian tribe with a legal or historic interest in the protection of salmonid species in the area of the Columbia River and its tributaries described in paragraph (8) and that has a demonstrated historic cultural practice of using sea lion remains in tribal cultural practices, and in accord with procedures established by the Secretary, be distributed to that tribe.
 (5)Suspension of permitting authorityIf, 5 years after the date of the enactment of the Predation Reduction of Salmon Act, the Secretary, after consulting with State and tribal fishery managers, determines that lethal removal authority is no longer necessary to protect the species described in paragraph (1) from sea lion predation, the Secretary shall suspend the issuance of permits under this subsection.
					(6)Eligible entity defined
 (A)In generalIn this subsection, subject to subparagraph (B), the term eligible entity means the State of Washington, the State of Oregon, and the State of Idaho. (B)Memoranda of understanding for additional eligibility (i)In generalAn eligible entity described in subparagraph (A) may enter into a memorandum of understanding with any Indian tribe with legal or historic interests in the protection of the species described in paragraph (1) in the area of the Columbia River and its tributaries described in paragraph (8) for deterrence and removal of sea lions.
 (ii)ConsiderationsIn determining eligibility under this subparagraph, the Secretary shall consider the capacity of each Indian tribe to manage wildlife to meet the requirements of this Act.
 (7)Individual exceptionFor purposes of this subsection, any sea lion located between Columbia River river mile 112 and the Bonneville Dam, or in any tributary to the Columbia River with a confluence below the Bonneville Dam that includes spawning habitat of threatened or endangered salmon or steelhead is deemed to be individually identifiable.
 (8)Significant negative impact exceptionFor purposes of this subsection, any sea lion located between Columbia River river mile 112 and the Bonneville Dam, or in any tributary to the Columbia River with a confluence below Bonneville Dam that includes spawning habitat of threatened or endangered salmon or steelhead is deemed to be having a significant negative impact on the decline or recovery of salmonid fishery stocks described in subsection (b)(1).
 (9)DefinitionIn this subsection, the term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..
 4.Treaty rights of federally recognized indian tribesNothing in this Act or the amendments made by this Act shall be construed to enlarge, affect, or modify any treaty or other right of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), except as expressly set forth in this Act or the amendments made by this Act.
 5.ReportNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior shall study and report to Congress on the potential effects of the lethal taking of sea lions on the recovery of salmonid stocks in the waters of the Columbia River and the tributaries of the Columbia River.
		
